Citation Nr: 1100380	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-09 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sarah Anne Keefe, Attorney


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claims for service connection for 
diabetic retinopathy and hypertension.

This appeal was previously before the Board and the Board 
remanded the claim in March 2010 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND section and is REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not 
suffer from diabetic retinopathy.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetic 
retinopathy have not been met.  38 U.S.C.A. §38 C.F.R. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2007 letter the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last readjudicated in 
September 2010. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, post service treatment records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended; 
however, under the facts of this case, the regulatory change does 
not impact the outcome of the appeal.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from diabetic retinopathy as 
a result of his service-connected diabetes mellitus.  

There is medical evidence both in favor of and against the claim.  
When filing his claim, the Veteran submitted a preprinted form 
filled out by a physician's assistant in January 2006.  The 
physician's assistant, on the checklist provided, noted the 
Veteran has complication directly due to diabetes and checked off 
"Visual."  On the accompanying discussion sheet, no visual 
disability was diagnosed.  The same forms were completed by a 
physician in February 2006.  The physician did not check off 
"Visual" as a complication of diabetes nor were visual problems 
mentioned on the accompanying discussion sheet.  

The Veteran underwent a VA eye examination in May 2006.  The 
Veteran noted subjective complaints of problems reading and some 
problems with distance.  The examiner, an optometrist, concluded 
there was "No diabetic retinopathy or other retinal pathology 
for either eye."  

A September 2006 VA treatment report prepared by an optometry 
resident diagnosed the Veteran with diabetes mellitus with mild 
retinopathy in the right eye, but none in the left eye.  In 
treatment records dated in March 2007, June 2007, October 2007 
and April 2009, that prior assessment was noted.  The March 2007 
entry signed by an optometrist continued that diagnosis.  In 
October 2007, an optometrist noted that there was no retinopathy 
noted following dilated examination.  In October 2008, an 
optometry resident again diagnosed mild retinopathy in the right 
eye with none in the left.  An April 2009 outpatient eye 
evaluation by a staff optometrist noted there was no retinopathy 
found, but indicated that the examination was undilated.

In June 2010 the Veteran underwent a VA eye examination, which 
was conducted by an ophthalmologist.  The physician noted that 
examination of the retina following dilation revealed no signs of 
bilateral diabetic retinopathy.  There was no evidence of retinal 
breaks or detachments.  Following review of the claims file and 
examination of the Veteran, the examiner diagnosed diabetes 
mellitus without ophthalmic signs and glaucoma suspect not 
related to diabetes.  The examiner stated there was no diabetes-
caused functional impairment or disability.

The Veteran does not contend, and the evidence does not show, 
that he suffered from diabetic retinopathy in service.  Indeed, 
on his substantive appeal, the Veteran's representative conceded 
that the condition could not have been treated in service as 
diabetes was not diagnosed or treated until 1993.  

Rather, the Veteran contends that he suffers from diabetic 
retinopathy as a complication of his service-connected diabetes 
mellitus.  However, there is conflicting evidence as to whether 
the Veteran actually suffers from diabetic retinopathy.  As will 
be explained below, the Board accords the greatest weight to the 
findings by the ophthalmologist in June 2010.

Initially, the Board notes that the form filled out by a 
physician's assistant in January 2006 indicated the Veteran had 
visual symptoms, but included no physical findings or diagnosis 
of any eye disorder on the attached discussion sheet.  As such, 
this evidence has little, if any, probative value.  

The Board notes that the Veteran has not been shown to suffer 
from diabetic retinopathy in the left eye.  The initial diagnosis 
of diabetic retinopathy in the right eye was provided by an 
optometry resident in September 2006.  That diagnosis was carried 
forward on a March 2007 and June 2007 report by an optometrist, 
although it was recommended he return for dilated examination.  
In October 2007, the Veteran presented for dilated eye 
examination and the history of mild diabetic retinopathy was 
noted.  Following examination, the examiner stated the Veteran 
had "Diabetes without retinopathy."  In October 2008, an 
optometry resident diagnosed diabetes with mild retinopathy on 
the right.  In April 2009, an optometrist concluded that diabetic 
retinopathy was not shown on examination.  The Board finds these 
medical conclusions are all accorded some probative weight.  The 
Board notes that optometry residents are still in training, and 
have less training than staff optometrists; thus, the optometry 
residents' opinions are accorded less weight than the opinions of 
the optometrists.  The outpatient evaluations conducted by 
optometrists and the May 2006 VA examination (also conducted by 
an optometrist) conflict as to the presence of diabetic 
retinopathy.  The March and June 2007 evaluations and the April 
2009 evaluation do not appear to include a dilated examination 
and are accorded slightly less probative weight.  The May 2006 VA 
examination and the October 2007 outpatient evaluation clearly 
included a dilated examination and are accorded slightly more 
probative weight.  

However, the Board notes that the 2010 VA eye examination was 
conducted by an ophthalmologist, a medical doctor specializing in 
eye disorders.  Such specialists receive more extensive training 
than optometrists.  A complete eye examination was conducted, 
including dilatation, and the ophthalmologist found no evidence 
of diabetic retinopathy.  Based on the examination findings and 
the ophthalmologist's greater training and expertise than 
optometrists and optometry residents, the Board accords greatest 
weight to the opinion of the 2010 examiner.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).  

Accordingly, the Board concludes that the most probative evidence 
is against a finding that the Veteran suffers from diabetic 
retinopathy, and the preponderance of the evidence is against the 
claim.  

In summary, as the most probative evidence is against a finding 
that the Veteran suffers from diabetic retinopathy, the claim for 
service connection for that disorder is denied. 

The Board notes the Veteran has also been noted to suffer from 
other eye disorders including glaucoma suspect, refractive 
errors, and possible cataracts.  The Veteran has not claimed 
these conditions are related to his diabetes, nor does the 
medical evidence suggest such a relationship exists.  Indeed, the 
2010 examiner noted that the Veteran's type of glaucoma and 
cataracts are not associated with diabetes.  In addition, 
congenital or developmental defects such as refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  As such, no 
further action is necessary.  If the Veteran wishes to file a 
claim for these conditions, he should do so with his local VA 
Regional Office.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for diabetic retinopathy is denied.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's hypertension claim.

The Veteran contends that his hypertension developed as a result 
of his service-connected diabetes mellitus.

In the March 2010 remand, the Board noted that recent VA 
treatment records include hypertension among the Veteran's 
ongoing diagnoses.  The Board remanded this claim, in part, to 
provide the Veteran with a new medical examination, to include a 
review of the file and a medical opinion as to the likelihood 
that the Veteran's diabetes caused or worsened his hypertension.  
In June 2010, the Veteran was provided with a VA hypertension 
examination.  After reviewing the claims file and examining the 
Veteran, the examiner opined that hypertension is not caused by 
or aggravated by the service-connected diabetes.  While the 
examiner did provide a rationale for why hypertension is not 
caused by the service-connected diabetes, she failed to provide a 
rationale for why the Veteran's hypertension is not aggravated by 
the service-connected diabetes, as requested in the Board's 
remand instructions.  Accordingly, remand is required. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from 
the Salisbury, North Carolina VA Medical 
Center and associated clinics dating since 
February 2010.

2.  Return the claims file and the June 2010 
VA hypertension examination report to the 
conducting examiner, if available.  Following 
review of the claims file, the examiner 
should provide a rationale for the opinion 
that the Veteran's hypertension is not 
aggravated (permanently worsened beyond 
normal progress) by his type II diabetes 
mellitus.

If this examiner is not available, arrange 
for the opinion to be provided by another 
examiner of equal qualifications.  If a new 
examination is deemed necessary by the 
examiner, one should be scheduled.

3.  Thereafter, the RO should review the 
claims file to ensure that the requested 
medical opinion is responsive to and in 
complete compliance with the directives of 
this remand, and if they are not, the RO 
should implement corrective procedures.

4.  Following the completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


